DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2012 219 390 in view of Nakata et al (US# 2011/0175436).
	DE ‘390 discloses a brake system including; disclose; a master brake cylinder 2 which can be actuated by a brake pedal 1 and comprises only one pressure chamber 17; an electrically controllable pressure supply device 5; a pressure medium reservoir 4 which is under atmospheric pressure [0021] and from which the master brake cylinder and the pressure supply device are supplied with pressure medium; and at least four hydraulically actuatable wheel brakes 8a-d, each of the wheel brakes connected to a respective inlet valve 6a-d for controlling flow of the pressure medium to the wheel brake; wherein the wheel brakes can optionally be actuated by the master brake cylinder 2 or by the pressure supply device 5 [0022]; wherein the wheel brakes are divided into at least a first wheel brake group FL/RR and a second wheel brake group FR/RL, the first wheel brake group comprising a first FL and a second wheel brake RR, the second wheel brake group comprising a third FR and a fourth wheel brake RL, wherein the pressure chamber 17 of the master brake cylinder is separably connected via an isolating valve 23 to a first brake circuit supply line to which the first wheel brake group is connected, wherein the isolating valve is the only valve between the master brake cylinder 2 and the inlet valves 6a/b of the first wheel  brake group, wherein the pressure supply device 5 is connected to a second brake circuit supply line to which the second wheel brake group is connected.  DE ‘390 lack the discloses of the first brake circuit supply line being separably connected via a normally closed connecting valve to the second brake circuit supply line.  Nakata discloses a similar brake system and further teach a normally closed connecting valve 60/160 [0093] connecting a first 61/161 and second 62/162 brake circuit supply line.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the connecting valve taught by Nakata et al between the two supply lines 22/38 of DE ‘390 to provide means of separating the circuits in case of leaks, thereby ensuring that a single circuit does not deplete the reservoir and/or ensure pressure buildup and braking in one circuit in the case of a leak in the other.  In modifying DE ‘390 according to Nakata, the pressure chamber of the master brake cylinder would be disconnected from the second brake circuit supply line by closing of the connecting valve.
	Regarding claim 3, the first FL and the second RR wheel brakes are arranged on opposite sides of the vehicle.   
 	Regarding claim 4, the isolating valve 23 is configured to be normally open. [0028]
	Regarding claim 6, the pressure supply device 5/38/26 is directly connected to the second brake circuit supply line (part of 38 downstream of 26). 
	Regarding claim 7, the pressure supply device 5 is connected to the second brake circuit supply line (part of 38 downstream of 26) via a sequence valve 26.  DE ‘390 lack the disclosure of the valve being normally open, instead showing a normally closed valve.  It is noted that the valve can either be open or closed and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try either of the finite number of solutions (2) with the predictable results of a valve that requires current to maintain the valve either open or closed.  In some cases it is desirable to have the valve open in the powerless state so that power is not wasted in the normal brake operating mode.  
 	Regarding claim 8, while not specifically stated, the connecting valve 60/160 taught by Nakata et al should be designed to be capable of retaining at least a pressure difference which corresponds to a wheel brake pressure for full braking in order to function as disclosed. It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to configure the valve such that it is not opened at least up to a pressure difference which corresponds to a wheel brake pressure for full braking for maximum safety.
Regarding claim 16, the electrically controllable pressure supply device 5 comprises only one pressure chamber 17.

Claims 1, 4, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2012 223 497 in view of Tang (US# 6178747) and Nakata et al (US# 2011/0175436).
	DE ‘497 discloses a brake system including; disclose; a master brake cylinder 2 which can be actuated by a brake pedal 1 and comprises only one pressure chamber 17; an electrically controllable pressure supply device 5; a pressure medium reservoir 4 from which the master brake cylinder and the pressure supply device are supplied with pressure medium; and at least four hydraulically actuatable wheel brakes 8-11, each of the wheel brakes connected to a respective inlet valve 6a-d for controlling flow of the pressure medium to the wheel brake; wherein the wheel brakes can optionally be actuated by the master brake cylinder 2 or by the pressure supply device 5; wherein the wheel brakes are divided into at least a first wheel brake group 10-11 and a second wheel brake group 8-9, the first wheel brake group comprising a first 10 and a second wheel brake 11, the second wheel brake group comprising a third 8 and a fourth wheel brake 9, wherein the pressure chamber 17 of the master brake cylinder is separably connected via an isolating valve 21a to a first brake circuit supply line 12b to which the first wheel brake group is connected, wherein the isolating valve is the only valve between the master brake cylinder 2 and the inlet valves 6c/d of the first wheel  brake group, wherein the pressure supply device 5 is connected to a second brake circuit supply line 12a to which the second wheel brake group is connected.  Figure 2.  DE ‘497 lack the disclosure of the pressure medium reservoir being under atmospheric pressure.   Tang discloses pressure medium reservoirs for pedal cylinders and further teaches that they are preferably vented to ensure proper brake system function. Col. 1, lines 59-67. It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to form the reservoir of DE’ 497 to be under atmospheric pressure, as taught by Tang, to ensure proper operation even with temperature fluctuations and wear of the friction elements.  DE ‘497 further lack the discloses of the first brake circuit supply line being separably connected via a normally closed connecting valve to the second brake circuit supply line.  Nakata discloses a similar brake system and further teach a normally closed connecting valve 60/160 [0093] connecting a first 61/161 and second 62/162 brake circuit supply line.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the connecting valve taught by Nakata et al between the two supply lines 22/38 of DE ‘497 to provide means of separating the circuits in case of leaks, thereby ensuring that a single circuit does not deplete the reservoir and/or ensure pressure buildup and braking in one circuit in the case of a leak in the other.  In modifying DE ‘497 according to Nakata, the pressure chamber of the master brake cylinder would be disconnected from the second brake circuit supply line by closing of the connecting valve.
	Regarding claim 4, the isolating valve 21a is configured to be normally open. [0010]
	Regarding claim 6, the pressure supply device 5 is directly connected to the second brake circuit supply line 12a. 
	Regarding claim 8, while not specifically stated, the connecting valve 60/160 taught by Nakata et al should be designed to be capable of retaining at least a pressure difference which corresponds to a wheel brake pressure for full braking in order to function as disclosed. It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to configure the valve such that it is not opened at least up to a pressure difference which corresponds to a wheel brake pressure for full braking for maximum safety.

Claims 9-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2012 223 497 in view of Tang (US# 6178747) and Nakata et al (US# 2011/0175436)and Miyazaki et al (US# 2015/0314767).
	DE’497 a method for operating a brake system comprising; a master brake cylinder 2  which can be actuated by a brake pedal 1 and comprises only one pressure chamber 17; an electrically controllable pressure supply device 5; a pressure medium reservoir 4 from which the master brake cylinder and the pressure supply device are supplied with pressure medium; and at least two hydraulically actuatable wheel brakes 8/10; wherein the wheel brakes can optionally be actuated by the master brake cylinder 2 or by the pressure supply device 5; wherein the pressure chamber of the master brake cylinder is separably connected via an isolating valve 21a to a first brake circuit supply line 12b to which at least one of the wheel brakes is connected, wherein the wheel brakes are divided into at least a first wheel brake group (10 or 10/11) and a second wheel brake group (8 or 8/9),  wherein the first wheel brake group is connected to the first brake circuit supply line 12b and the pressure supply device 5 is connected to a second brake circuit supply line 12a to which the second wheel brake group is connected, the reservoir 4 being equipped with a device for determining a level of the pressure medium 19. .  DE ‘497 lack the disclosure of the pressure medium reservoir being under atmospheric pressure.   Tang discloses pressure medium reservoirs for pedal cylinders and further teaches that they are preferably vented to ensure proper brake system function. Col. 1, lines 59-67. It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to form the reservoir of DE’ 497 to be under atmospheric pressure, as taught by Tang, to ensure proper operation even with temperature fluctuations and wear of the friction elements.  DE ‘497 further lack the discloses of the first brake circuit supply line being separably connected via a normally closed connecting valve to the second brake circuit supply line.  Nakata discloses a similar brake system and further teach a normally closed connecting valve 60/160 [0093] connecting a first 61/161 and second 62/162 brake circuit supply line.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the connecting valve taught by Nakata et al between the two supply lines 22/38 of DE ‘497 to provide means of separating the circuits in case of leaks, thereby ensuring that a single circuit does not deplete the reservoir and/or ensure pressure buildup and braking in one circuit in the case of a leak in the other.  In modifying DE ‘497 according to Nakata, the pressure chamber of the master brake cylinder would be disconnected from the second brake circuit supply line by closing of the connecting valve.  DE ‘497 further lack the disclosure of the brake system being operated in a fallback operating mode where the first wheel brake group is actuated by the master cylinder and the second wheel brake group is actuated by the pressure supply device if the determined level falls below a predefined threshold value during a single braking operation.   Miyazaki et al disclose a similar brake system and further teach the detection of the level in the pressure medium reservoir and activating a fallback routine (figure 5) where one group of wheels is actuated by the master cylinder 20 and another group of wheels is actuated by a pressure supply device 30 in response to the level falling below a threshold [0084].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize the abnormal leak fallback mode taught by Miyazaki et al in the system of DE ‘497, to provide fallback braking which ensures leaks in one part of the system do not affect the other parts of the system. [0089] of Miyazaki et al.
 	Regarding claim 10, the brake system can be operated in a normal operating mode in which the first wheel brake group and second wheel brake group are actuated by the pressure supply device, by the connecting valve being switched into an open state and the isolating valve being switched into the closed state, and that the brake system is operated in the normal operating mode when the determined level lies above the predefined threshold value.   Note the separation valve taught by Nakata et al is open during a normal operating mode [0125].
 	Regarding claims 11 and 15, in the fallback operating mode, the connecting valve is held permanently closed.   Opening the valve in the presence of a leak would be counter the teachings of Nakata et al.
 	Regarding claim 14, the wheel brakes are each separably connected to the pressure medium reservoir 4 via a respective outlet valve 7, via a common return line, and the outlet valves are held closed in the fallback operating mode. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2012 223 497, Tang (US# 6178747), Nakata et al (US# 2011/0175436) and Miyazaki et al (US# 2015/0314767)applied to claim 9 above, in further view of Yamamoto et al (US# 2011/0175437).
	Modified DE ‘497 disclose all the limitations of the instant claim with exception to the specific disclosure of the detection of the failure of a valve.  Yamamoto et al teach the detection of valve failures [0016] followed by a flushing procedure and finally provides an indication to the driver of the fault if the leak remains.  Modified DE ‘497 discloses a fallback mode in response to a broadly disclosed fluid leak.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to further include the detection and flushing process of Yamamoto et al as part of the fallback criteria in system of DE ‘497 to provide early detection of a leak fault relating to the wheel end valves 6/7. 

Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive.
Applicant argues that “Nakata fails to disclose or teach a system of brake connections that is compatible with the brake systems of Biller '390 and Biller '497. In view of the significantly higher complexity in the brake system connections of Nakata, one of ordinary skill in the art would not have tried to implement the connections of Nakata identified in the Office Action in the systems of Biller.”  It is noted that figure 3 of Nakata is merely a representative example and the other figures such as figures 1 and 6 show a schematic block illustrating that the significant details are the connection of the two circuits with a separation valve 60/160.  It is further noted that figure 1 of Biller ‘497 is very similar in complexity with Nakata.  It is maintained that any complexity in the system Nakata is not to the degree that would discourage one of ordinary skill in the art from applying the teaching of a controlled connection between two brake circuits to other brake systems.
Applicant further argues “Nakata does not teach a system in which closing valve 60 would disconnect the master cylinder unit 27 from either the first supply line 61/45a or the second supply line 62/45b.”  It is noted that the valve 60/160 of Nakata disconnects a pressure chamber 32 from supply line 45b and a pressure chamber 33 from supply line 45a.  It is also noted that the rejection relies upon the combination of Nakata and Biller ‘390 or ‘497.    Biller ‘390 or ‘497 disclose single chamber master cylinders.  It is maintained that in modifying DE ‘390 or ‘497 to include the valve and connection between the circuits as taught by Nakata, the single pressure chamber of the master brake cylinder would be disconnected from the second brake circuit supply line by closing of the connecting valve.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK